Citation Nr: 1449934	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus, type II.

3.  Entitlement to service connection for retinopathy, to include as due to diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral foot dermatitis/fungus (claimed as blisters on feet), to include as due to diabetes mellitus, type II.

5.  Entitlement to service connection for Grave's disease, to include as due to diabetes mellitus, type II.

6.  Entitlement to service connection for blindness of the right eye, to include as due to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The Veteran's claims were remanded by the Board for additional development in May 2013.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of diabetes mellitus, type II, that is etiologically related to a disease, injury, or event in service, to include exposure to herbicides.

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of peripheral neuropathy that is etiologically related to a disease, injury, or event in service or service-connected disability.

3.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of retinopathy that is etiologically related to a disease, injury, or event in service or service-connected disability.

4.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a skin disability that is etiologically related to a disease, injury, or event in service or service-connected disability.

5.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of Grave's disease that is etiologically related to a disease, injury, or event in service or service-connected disability.

6.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of blindness of the right eye that is etiologically related to a disease, injury, or event in service or service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in and is not otherwise related to active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Peripheral neuropathy was not incurred in and is not otherwise related to active service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Retinopathy was not incurred in and is not otherwise related to active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

4.  A skin disability was not incurred in and is not otherwise related to active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

5.  Grave's disease was not incurred in and is not otherwise related to active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

6.  Blindness of the right eye was not incurred in and is not otherwise related to active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2008, November 2007, and November 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and elicited testimony from the Veteran concerning his contentions.  Based in part on the Veteran's representations during the hearing, the claims were remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any of the alleged current disabilities for which service connection is sought and any event, injury, or disease in service.  Specifically, there is no evidence of an in-service diagnosis of any of the claimed disabilities; no credible evidence of continuity of symptomatology from service; the preponderance of the evidence is against exposure to herbicides in service; and no competent and credible evidence otherwise linking any of the disabilities to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As such, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Based on the November 2013 notice letter, the requests for unit records demonstrating flights to Vietnam, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service the above provision is not applicable.  

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  For VA purposes, a "herbicide agent" is defined as "a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 C.F.R. § 3.307(a)(6)(i).

Diabetes Mellitus

The Veteran believes that his current diabetes mellitus, type II, was caused by herbicide exposure in service.  Specifically, the Veteran asserts that he was exposed to Agent Orange as part of his duties as a crew chief of a C-141 at McGuire Air Force Base in New Jersey, as he contends that drums of herbicides were loaded and shipped in the C-141s.  Moreover, he contends that the drums would leak and that he would subsequently clean the plane in his bare feet.  In addition, the Veteran claims that he made multiple trips to Vietnam in his role as crew chief of the C-141 and that he disembarked in Vietnam, albeit for a short time on each occasion.  On these flights, the Veteran asserts they would return with injured service members or the remains of deceased service members.

The Veteran's personnel records indicate that he had an MOS of aircraft mechanic and that he was stationed at McGuire Air Force Base during the Vietnam conflict.  His DD-214 indicates that he had no foreign service.  In support of his claim, the Veteran submitted a letter from his commanding officer at McGuire that stated the Veteran's duties included, "complete maintenance and configuration of the aircraft, with numerous missions hauling cargo, including Agent Orange, as well as troops into Vietnam and transporting injured and deceased troops back home.  There were occasions when the drums of Agent Orange would leak on the aircraft requiring clean-up by [the Veteran] and his crew."

Following the Board's remand in May 2013, the Board obtained information from the Archivist for the Air Force Historical Research Agency as to the Veteran's claims.  The August 2014 correspondence from the Archivist acknowledged that C-141s from the Veteran's unit did go the Republic of Vietnam during the Veteran's period of service with the unit; however, 

Crew Chiefs did not fly with their aircraft on missions from McGuire to Vietnam and back.  There was no need for such additional crew member.  The Military Airlift Command (MAC) pre-positioned Aerial Port Squadrons and Mission Support Squadrons across the Pacific and Southeast Asia and manned these units with aircraft specialists so in case a MAC aircraft needed maintenance, someone was there to take care of the aircraft who had experience with that type and model.  Crew Chiefs at McGuire stayed at McGuire servicing the aircraft on their own base.

As to whether C-141s from McGuire carried Agent Orange or other tactical herbicides:

The vast majority of C-141 flights were devoted to cargo, as the veteran claims, however, this did NOT include Agent Orange. Tactical herbicides, packed in 55-gallon drums, did not lend itself to be shipped by air due to the sheer volume needed to conduct operations, but instead, was shipped by surface water vessels from the United States to the Port of Saigon where it was offloaded and trucked to the using air base.  

Finally, as to the Veteran's assertions that on his return flights from Vietnam that the C-141 would carry injured service members or the remains of deceased service members:

In addition, injured troops were transported by medical evacuation flights that did not include crew chiefs as the space was needed for the patients and for the medical staff.  And finally, the return of human remains, while transported by the C-141s, did not allow anyone else on the aircraft except the aircrew and one person so escort the remains.  Maintenance personnel were not allowed to be on such a flight.

As such, the Archivist concluded that he could not confirm the Veteran's claimed exposure to herbicides.  Policy dictated that Crew Chiefs did not fly on C-141s to Vietnam or on aeromedical or human remains flights.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran was exposed to Agent Orange or other herbicide agents as a result of his duties as Crew Chief at McGuire Air Force Base or due to setting foot on the landmass of the Republic of Vietnam during the applicable time period.  In reaching that conclusion, the Board finds the representations of the Archivist for the Air Force Historical Research Agency of significant probative value.  The Archivist provided extensive and detailed reasons as to why the Veteran would not have been exposed to Agent Orange or other herbicide agents as a result of his in-service duties.  

In reaching that conclusion, the Board finds that the contentions of the Veteran and his former commanding officer as to the handling and transporting of Agent Orange or other herbicide agents as part of the Veteran's duties as a Crew Chief for C-141s at McGuire to carry no probative weight.  To the extent that the Veteran may have handled drums containing certain chemicals in the course of his duties, the Board does not find either he or his former commanding officer competent to conclude that they were of the type defined as herbicide agents by VA for the purpose of presumptive service connection.  Neither individual claims that he saw the drums were identified as containing 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; or picloram.  To the extent that they are contending that the drums contained "Agent Orange" or other herbicide agents, the Board finds such assertions substantially outweighed by the findings of the Archivist, in light of the multiple rationales provided as to why Agent Orange and other herbicide agents would not have been transported by C-141 from McGuire.

As to the Veteran's and his former commanding officer's contentions that the Veteran actually set foot on the landmass of Vietnam, the Board finds the Archivist's conclusions particularly persuasive given the absence of any documented foreign service in the Veteran's service personnel records or other objective indication in his records suggesting any trips to Vietnam, such as a TDY.  The Board acknowledges the statements of the Veteran and his former commanding officer regarding multiple trips to Vietnam.  However, given the foregoing evidencing that the official military policy was against Crew Chiefs making such trips and the repudiation of the Veteran's and his former commanding officer's claims as to the circumstances of such trips, such as transporting Agent Orange and accompanying injured service members and the remains of deceased service members on the return flight, the Board finds the contentions of the Veteran and his former commanding officer extremely problematic and substantially outweighed by the findings of the Archivist.

In light of the foregoing, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for diabetes mellitus, type II.  

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In that regard, the Veteran's service treatment records are wholly silent for complaints, treatment, or diagnoses of diabetes mellitus.  The Veteran's September 1968 initial flying examination and December 1970 separation examination each included a urinalysis that was negative for albumin and sugar.  In contemporaneous Reports of Medical History, the Veteran denied a history of albumin or sugar in his urine.

Post-service medical records indicate a current diagnosis of diabetes mellitus of long-standing.  However, these records do not suggest and the Veteran does not contend that he was diagnosed with diabetes mellitus in service or within one year of separation from service.

Thus, the Veteran had no in-service evidence of diabetes mellitus.  Nor does the claims file otherwise include lay evidence of a continuity of symptomatology since service, or include any evidence that a competent medical professional has linked the Veteran's current diabetes mellitus, type II, to his military service.  

The Board acknowledges the Veteran's assertions that his diabetes mellitus is the result of his military service.  Certainly, the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He generally is not, however, competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus, type II, and his military service, to include claimed exposure to herbicides.  Thus, his statements regarding any such link are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, the Veteran's service treatment records show no diabetes mellitus, type II, in service or within one year of separation from service.  No medical professional has ever attributed the Veteran's diabetes mellitus to his military service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus, type II, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Peripheral Neuropathy, Retinopathy, Bilateral Foot Dermatitis/Fungus, Grave's Disease, Blindness of the Right Eye

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran alleges that he has peripheral neuropathy, retinopathy, bilateral foot dermatitis/fungus, Grave's disease, and blindness of the right eye due to his diabetes mellitus, type II.  The Board acknowledges the Veteran's claims, but notes, as discussed above, that the Veteran is not service-connected for diabetes mellitus, type II.  As the Veteran is not currently service-connected for diabetes mellitus, type II, service connection on a secondary basis for the above disabilities is not warranted.  See 38 C.F.R. § 3.310.

With respect to the Veteran's peripheral neuropathy, the Board recognizes that early onset peripheral neuropathy is recognized as a disease subject to presumptive service connection for an individual exposed to herbicide agents during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  As discussed in the preceding section, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran was exposed to herbicide agents as a result of his military service.  As such, entitlement to service connection for peripheral neuropathy on a presumptive basis is not warranted.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes also that the Veteran is not entitled to service connection for any of the above disabilities on a direct basis.  See 38 C.F.R. § 3.303.

The Veteran's service treatment records do not indicate complaints, treatment, or diagnoses of neurological, skin, eye, or immune system problems or disabilities in service.  Indeed, the Veteran does not claim that any of the foregoing problems began in service or within one year of service.  

Assuming for the purpose of this decision that the Veteran has a current diagnoses of peripheral neuropathy, retinopathy, bilateral foot dermatitis/fungus, Grave's disease, and blindness of the right eye, the Veteran's claim would still fail as there is no indication of a continuity of such problems from service or other indication that any current disability was incurred in or is otherwise related to the Veteran's military service.  No medical professional has ever linked any such disability to service.  Indeed, the Veteran contends that his treatment providers have specifically linked the foregoing problems to his diabetes mellitus, type II.

In summary, no current peripheral neuropathy, retinopathy, bilateral foot dermatitis/fungus, Grave's disease, or blindness of the right eye disability has been linked to the Veteran's military service by any medical professional and, as noted, the Veteran's diabetes mellitus, type II, is not service-connected.  Thus, to the degree any current disability developed secondary to his diabetes mellitus, service connection is not warranted.  In addition, the Veteran has not claimed a continuity of neuropathy, eye problems, skin problems of the feet, or immune system problems from service.  There is no contemporaneous medical evidence of neurological, skin, eye, or immune system problems or disability during service and there is no medical evidence linking any such current disability to military service or a service-connected disability.  Consequently, service connection for peripheral neuropathy, retinopathy, bilateral foot dermatitis/fungus, Grave's disease, and blindness of the right eye is not warranted on a direct basis or as secondary to diabetes mellitus, type II.
In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection for bilateral foot dermatitis/fungus (claimed as blisters on feet) is denied.

Entitlement to service connection for Grave's disease is denied.

Entitlement to service connection for blindness of the right eye is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


